 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:21-po-00150-AC
                                          )
12                     Plaintiff,         )   [Proposed] ORDER TO DISMISS AND
                                          )   VACATE STATUS CONFERENCE
13         v.                             )
                                          )
14   TIMOTHY J. KEEGAN,                   )
                                          )   DATE: June 21, 2021
15                     Defendant.         )   TIME: 9:00 a.m.
                                          )   JUDGE: Hon. Allison Claire
16                                        )
                                          )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:21-po-00150-AC is GRANTED.

20         It is further ordered that the status conference scheduled on

21   June 21, 2021, is vacated.

22   IT IS SO ORDERED.

23   DATED: June 17, 2021.

24

25

26

27

28

     ORDER TO DISMISS AND
     VACATE STATUS CONFERENCE                  1             U.S. V. TIMOTHY J. KEEGAN
